

Exhibit 10.13
FIRST AMENDMENT
TO
LOAN AGREEMENT
THIS FIRST AMENDMENT TO LOAN AGREEMENT (“Amendment”) is entered into as of April
27, 2018 by and between MPLX LP, a Delaware limited partnership (the
“Borrower”), and MPC Investment LLC, a Delaware limited liability company (the
“Lender”). The Borrower and the Lender may be singularly referred to as a
“Party” and collectively referred to as the “Parties”.
1.    Purpose. The Parties acknowledge and agree that this Amendment is made and
entered into for the purpose of modifying certain terms and/or conditions of the
Loan Agreement entered into by the Parties on December 4, 2015 (the “Loan
Agreement”). The terms and conditions set forth in this Amendment shall
supersede and replace the provisions of the Agreement identified herein. All
terms and conditions of the Loan Agreement not modified by this Amendment shall
remain in full force and effect as set forth in the Loan Agreement. All
capitalized terms set forth in this Amendment shall have the same meanings as
set forth in the Loan Agreement.


2.    Modification. Section 2.1 of the Loan Agreement is hereby amended and
replaced in its entirety with the following:


“2.1    Loans. Subject to the terms provided for in this Loan Agreement, the
Lender shall from time-to-time on or after the Effective Date make loans to the
Borrower on a revolving basis (each, a “Loan” and collectively, the “Loans”), as
requested by the Borrower and agreed to by the Lender (in the Lender’s sole
discretion), in amounts that do not result in the aggregate principal amount of
all Loans outstanding exceeding One Billion U.S. Dollars ($1,000,000,000) at any
one time.”


[Signature Page Follows]


    



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each of the Parties has executed this First Amendment to
Loan Agreement as of the date first written above.


 
MPC INVESTMENT LLC
 
 
 
 
By:
/s/ Timothy T. Griffith
 
Name:
Timothy T. Griffith
 
Title:
Senior Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
MPLX LP
 
By: MPLX GP LLC, its General Partner
 
 
 
 
By:
/s/ Pamela K.M. Beall
 
Name:
Pamela K.M. Beall
 
Title:
Executive Vice President and Chief Financial Officer
 
 
 









    

